Luke, J.
The special grounds of the motion for a new trial are but amplifications of the general grounds, and there being some evidence to authorize the defendant’s conviction, and .the conviction having the approval of the trial judge, this court will not reverse the judgment denying a new trial.
*224Decided April 14, 1926.
H. A. Allen, for plaintiff in error.
John A. Boylcin, solicitor-general, J. W. LeCraw, contra.

Judgment affirmed.


Broyles, 0. J., concurs. Bloodworth, J., not participating, on account of illness.